Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 9, 2015

                                      No. 04-14-00667-CV

                      Ramiro and Edna RAMOS, and Federico Salazar, Jr.,
                                        Appellants

                                                v.

       THE UNKNOWN HEIRS OF TOMASA GONZALEZ and Narciso Gonzalez,
                              Appellees

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-09-559
                        Honorable J. Manuel Banales, Judge Presiding


                                         ORDER
        The reporter’s record was originally due to be filed in this appeal on November 3, 2014.
On November 24, 2014, appellants provided written proof that the record was requested on
September 30, 2014, and a down-payment in the amount of $1,725.00 had been paid to Ms. Gay
Richie for the preparation of the reporter’s record. On December 1, 2014, Ms. Richie was
ordered to file the reporter’s record in this appeal no later than December 23, 2014. The
reporter’s record was not filed by that deadline. On January 6, 2015, Ms. Richie was ordered to
file the reporter’s record in this appeal no later than February 2, 2015. The order stated that if
Ms. Richie failed to file the record by the stated deadline, an order could be issued directing her
to appear and show cause why she should not be held in contempt for failing to file the record.
The order further directed the clerk of this court to serve a copy of the order on Ms. Richie by
certified mail, return receipt requested, or by some other form of personal notice with proof of
delivery.

        The copy of the January 6, 2015 order that was mailed to Ms. Richie was returned to this
court as undeliverable; however, the clerk of this court contacted Ms. Richie and obtained an
updated address. The order also was sent to Ms. Richie by e-mail. On January 9, 2015, Ms.
Richie filed a notification of late record. It is unclear from this court’s records whether this
notification was filed in response to this court’s January 6, 2015 order. In this notification, Ms.
Richie states, “I informed all attorneys [b]efore the transcript was even requested that I was
working on a Capital Murder appeal from 12 years ago and that it took precedence right now so
have been unable to work on this appeal.” Although we understand Ms. Richie has a heavy
workload, the deadlines for filing appellate records are established by the Texas Rules of
Appellate Procedure. The record was requested and a deposit was paid for the preparation of the
record five months ago. It is therefore ORDERED that Ms. Richie file the reporter’s record in
this appeal no later than February 17, 2015.

     IF MS. RICHIE FAILS TO ELECTRONICALLY FILE THE RECORD IN THIS
APPEAL AS ORDERED, CONTEMPT PROCEEDINGS SHALL BE COMMENCED
AGAINST HER. WE ORDER THE CLERK OF THIS COURT TO SERVE MS. RICHIE
WITH A COPY OF THIS ORDER BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED.

        Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX. R. APP. P. 35.3(c), the clerk of the court is directed to serve
a copy of this order on the Honorable Jose Luis Garza, Judge of the 381st Judicial District Court.
Given Ms. Richie’s concerns about her workload, Judge Garza may be able to assist her in
adjusting her court schedule to provide her with the time necessary to timely complete and file
the reporter’s record.


                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court